Title: Abigail Adams to John Adams, 9 December 1781
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       December 9 1781
      
     
     I hear the Alliance is again going to France with the Marquis Fayett and the Count de Noiales. I will not envy the Marquis the pleasure of Annually visiting his family, considering the risk he runs in doing it. Besides he deserves the good wishes of every American and a large portion of the Honours and applause of his own Country.
     He returns with the additional Merrit of Laurels won at York Town by the Capture of a whole British Army. America may boast that she has accomplished what no power before her ever did, contending with Britain—Captured two of their celebrated Generals and each with an Army of thousands of veteran Troops to support them. This Event whilst it must fill Britain with despondency, will draw the union already formed still closer and give us additional Allies; if properly improved must render a negotiation easier and more advantageous to America.
     But I cannot reflect much upon publick affairs; untill I have unburthend the load of my own Heart. Where shall I begin my list of Grievences? Not by accusations, but lamentations. My first is that I do not hear from you. A few lines only dated in April and May, have come to hand for 15 Months. You do not mention receiving any from me, except by Capt. Caznew, tho I wrote by Col. Laurence, by Capt. Brown, by Mr. Storer, Dexter and many others. By Babson to Bilboa by Trash, and several times by way of France. You will refer me to Gillion I suppose. Gillion has acted a base part, of which no doubt you are long e’er now apprized. You had great reason to suppose that he would reach America, as soon or sooner than the Merchant vessels and placed much confidence in him, by the treasure you permited to go on Board of him. Ah! how great has my anxiety been, what have I not sufferd since I heard my dear Charles was on Board and no intelligence to be procured of the vessel for 4 months after she saild. Most people concluded that she was founderd at Sea, as she sailed before a voilent Storm. Only 3 weeks ago did I hear the contrary. My unkle dispatchd a Messenger the Moment a vessel from Bilboa arrived with the happy tidings that She was safe at Corruna, that the passengers had all left the Ship in consequence of Gillions conduct, and were arrived at Bilboa. The vessel saild the day that the passengers arrived at Bilboa so that no Letters came by Capt. Lovett but a Dr. Sands reports that he saw a child whom they told him was yours and that he was well. This was a cordil to my dejected Spirits. I know not what to wish for. Should he attempt to come at this Season upon this coast, it has more Horrours than I have fortitude. I am still distresst. I must resign him to the kind protecting Hand of that Being who hath heitherto preserved him, and submit to what ever dispensation is alloted me.
     What is the matter with Mr. Thaxter, has he forgotten all his American Friends, that out of four vessels which have arrived, not a line is to be found on Board of one of them from him?
     I could Quarrell with the climate, but surely if it is subject to the Ague, there is a fever fit as well as the cold one. Mr. Guile tells me he was charged with Letters, but left them with his other things on Board the frigate, She gave him the Slip, he stept on Board Capt. Brown and happily arrived safe. From him I have learnt many things respecting my dear connexions, but still I long for that free communication which I see but little prospect of obtaining. Let me again intreat you to write by way of Guardoca, Bilboa is as safe a conveyance as any I know of.—Ah my dear John, where are you— in so remote a part of the Globe that I fear I shall not hear a Syllable from you.—Pray write me all the intelligence you get from him, send me his Letters to you. Do you know I have not a line from him for a year and half.—Alass my dear I am much afflicted with a disorder call’d the Heartach, nor can any remedy be found in America, it must be collected from Holland, Petersburgh and Bilboa.—And now having recited my Greifs and complaints, the next in place are those of my Neighbours. I have been applied to by the parents of several Braintree youth to write to you in their behalf, requesting your aid and assistance if it is in your power to afford it. Capt. Cathcart in the privateer Essex from Salem, went out on a cruise last April into the Channel of England, and was on the 10 of June So unfortunate as to be taken and carried into Ireland, the officers were confined there, but the Sailors were sent prisoners to Plimouth jail 12 of whom are from this Town, a list of whom I inclose. The Friends of these people have received Intelligence by way of an officer who belonged to the Protector, and who escaped from the jail; that in August last they were all alive, several of them very destitute of cloathing, having taken but a few with them, and those for the Summer, particularly Ned Savils and Jobe Feild. There request is that if you can, you would render them some assistance, if not by procuring an exchange, that you would get them supplied with necessary cloathing.
     I have told them that you would do all in your power for them, but what that would be I could not say. Their Friends here are all well, many of them greatly distresst for their Children, and in a particular manner the Mother of Jeriah Bass.
     I wish you to be very particular in letting me know by various opportunities and ways, after the recept of this, whether you have been able to do any thing for them, that I may relieve the minds of these distresst parents. The Capt. got home about 3 months ago, by escapeing to France, but could give no account of his Men after they were taken.
     Two years my dearest Friend have passd away since you left your Native land. Will you not return e’er the close of an other year? I will purchase you a retreat in the woods of Virmont and retire with you from the vexations, toils and hazards of publick Life. Do you not sometimes sigh for such a Seclusion—publick peace and domestick happiness,
     
      “an elegant Sufficency, content 
      Retirement, Rural quiet, Friendship, Books 
      Ease and alternate Labour, usefull Life
      progressive Virtue and approveing Heaven.”
     
     May the time, the happy time soon arrive when we may realize these blessings so elegantly discribed by Thomson, for tho many of your country Men talk in a different Stile with regard to their in­tentions, and express their wishes to see you in a conspicuous point of view in your own State, I feel no ambition for a share of it. I know the voice of Fame to be a mere weathercock, unstable as Water and fleeting as a Shadow. Yet I have pride, I know I have a large portion of it.
     I very fortunately received by the Apollo, by the Juno and by the Minerva the things you sent me, all in good order.
     They will enable me to do I hope without drawing upon you, provided I can part with them, but Money is so scarce and taxes so high, that few purchasers are found. Goods will not double, yet they are better than drawing Bills, as they cannot be sold but with a large discount. I could not get more than 90 for a hundred Dollers, should I attempt it.
     I shall inclose an invoice to the House of Ingraham Bromfild, and one to de Neufvilla. There is nothing from Bilboa that can be imported with advantage, hankerchiefs are sold here at 7 dollers & half per dozen. There are some articles which would be advantageous from Holland, but Goods there run high, and the retailing vendues which are tolerated here ruin the Shopkeepers. The articles put up, by the American House were better in Quality, for the price than those by the House of de Neufvilla. Small articles have the best profit, Gauze, ribbons, feathers and flowers to make the Ladies Gay, have the best advance. There are some articles which come from India I should suppose would be lower priced than many others—bengalls, Nankeens, persian Silk and Bandano hankerchiefs, but the House of Bromfeild & Co. know best what articles will suit here.
     I have been fortunate and unfortunate. The things which came in Jones remain at Philadelphia yet.
     Our Friends here are all well. Your Mother is rather in better Health, and my Father is yet sprightly. Believe me with more affection than Words can express ever Ever Yours,
     
      Portia
     
     
      P.S. I have inclosed a memorandom of some articles. I have not written to any one about them. You will give it to whom you think best and send it when you can. I shall in some future Letter mention a list of articles which I wish you to bring home with you whenever the happy time comes, but which I do not want without you. Adieu.
     
    